      Case 1:15-cr-00866-WHP Document 70 Filed 02/12/21 Page 1 of 1




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     February 12, 2021


Honorable William H. Pauley
United State District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

        I write to request that the Court adjourn Mr. Clark’s sentencing date now
set for February 23, 2021, sine die. As the Court knows, Mr. Clark has been very
ill for the past eight weeks. Because of his illness, he has been unable to
communicate with me effectively about his sentencing. I spoke with him
yesterday, and he reported that he is much improved. However, he is still not
completely well. I ask that the Court permit me to continue to confer with Mr.
Clark to determine his progress and, if he is able, to again begin to discuss
sentencing issues with him. I propose writing a letter to the Court on or before
March 8, 2021, at which time I would anticipate that a sentencing date could be
set.

       I have conferred with the government, and the government has no
objection to this request.

                                                   Respectfully submitted,


                                                   ___________/s/__________
                                                   Stephanie Carvlin

cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg
